Citation Nr: 0710932	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had honorable active service from August 1962 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to the benefits currently 
sought on appeal.  


FINDINGS OF FACT

1.  By a decision in March 1996, the RO denied the veteran's 
claim for service connection for a hearing loss disability.  
The veteran did not perfect an appeal.

2.  Evidence received since March 1996 is cumulative or 
redundant, or, by itself or in connection with evidence 
previously assembled, does not raise a reasonable probability 
of substantiating the claim for service connection for a 
hearing loss disability.  

3.  By a decision in January 1990, the RO denied the 
veteran's claim for service connection for tinnitus.  The 
veteran did not perfect an appeal.

4.  Evidence received since January 1990 is cumulative or 
redundant, or, by itself or in connection with evidence 
previously assembled, does not raise a reasonable probability 
of substantiating the claim for service connection for 
tinnitus.  


CONCLUSIONS OF LAW

1.  The March 1996 RO decision denying service connection for 
a hearing loss disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

2.  New and material evidence not having been received, the 
claim of entitlement to service connection for a hearing loss 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  The January 1990 RO decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.1103 (2006).  

4.  New and material evidence not having been received, the 
claim of entitlement to service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The RO 
particularly discussed in detail the evidence needed to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Also, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  Although 
this notice was delivered after the initial denial of the 
claims, the AOJ subsequently readjudicated each based on all 
the evidence in February 2004, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

The record reflects previous decisions on the veteran's 
claims by the RO.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The current claim was received in October 2002.  Effective 
for claims filed after August 29, 2001:  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Background

Service connection for a bilateral hearing loss was first 
denied in December 1967.  At that time, the evidence included 
the following:

The service medical records showed an audiometric examination 
when the veteran was examined for service, in October 1961.  
With findings adjusted to international standards 
organization (ISO) equivalents, audiometric testing showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15

5
LEFT
25
20
15

10

The same findings were reported for the August 1962 induction 
examination.  

During service, in October 1962, an episode of external 
otitis media, bilateral, due to a fungus infection, was 
treated.  At that time, the veteran reported having an 
operation on the right ear prior to service.  There were no 
complaints, findings, or diagnoses of noise exposure, hearing 
loss, or tinnitus during service.  

For the May 1964 examination for separation from service, the 
examining physician indicated the veteran's ears and drums 
were normal.  Audiometric test results, with findings 
adjusted to ISO equivalents, showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

An organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In this case, there is no 
competent medical evidence of any hearing loss during the 
year after the veteran completed his active service.  

The earliest evidence of a hearing loss was documented by a 
private physician, R. J. Y., M.D., in September 1967, over 3 
years after the veteran left active service.  The doctor 
reported a history of the veteran having bad hearing when 
discharged from service.  The doctor did not indicate that he 
had any personal knowledge of the veteran's hearing when he 
left service, or at any time prior to September 1967.  Merely 
having a doctor restate a history provided by the veteran is 
simply a restatement of the veteran's claim.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The doctor diagnosed a 
perceptive and conductive hearing loss.  The attached 
audiogram showed the following decibels losses:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25

20
LEFT
40
40
30

30

On the authorized VA audiologic evaluation in November 1967, 
pure tone thresholds, in decibels, interpolated to ISO 
equivalents, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
55
40
45
25
20
LEFT
55
40
45
40
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
The diagnosis was a mild bilateral sensory neural loss with a 
gradually rising configuration.  

When service connection for a hearing loss was first denied, 
in December 1967, the record contained the above evidence, 
along with the veteran's statements of a hearing loss being 
aggravated by firearms training during service, in September 
1962.  That is, the veteran provided competent evidence of 
noise exposure during service and there was a current hearing 
loss disability, but no competent medical evidence linking 
the current disability to service.  The RO denied the claim 
and the veteran did not make a timely appeal.  

Subsequently, the RO received a November 1988 report from D. 
M., Jr., M.D.  The doctor reported seeing the veteran in May 
1988 and later in November 1988.  An audiogram reportedly 
confirmed a bilateral moderate to severe sensorineural 
hearing loss, with progression noted in November 1988.  The 
doctor discussed treatment options but did not express an 
opinion as to cause or date of onset.  

On his November 1989 VA examination, the veteran stated that 
he initially had a hearing loss in both ears, in service.  He 
reported that he complained about his hearing loss many times 
during basic training in the autumn or 1962.  He stated that 
his hearing had gradually worsened since discharge.  He also 
claimed that his ears were always ringing.  On the ear 
examination, the veteran reported noise exposure while 
working as a welder and gardener after service.  Ear 
examination was normal.  Audiometric examination revealed a 
bilateral severe sensorineural loss, worse on the left.  It 
was noted that the veteran complained of bilateral constant 
tinnitus that he said started in basic training in 1962.  

The above additional evidence was considered by the RO in 
January 1990.  There was still no competent medical evidence 
linking the current disability to disease or injury during 
service.  The RO denied the claim for service connection for 
tinnitus and denied reopening the hearing loss claim.  The 
veteran did not make a timely appeal.  

In December 1995, the veteran asserted that he suffered a 
hearing loss in service and requested the reopening of his 
claim.  In March 1996, the RO responded to the effect that 
the veteran was only citing current treatment and this was 
not enough to reopen the claim.  The veteran did not make a 
timely appeal.  

The veteran next requested the reopening of his claim in 
October 2002.  He submitted a report showing a hearing loss 
in November 1988.  This information was redundant and 
cumulative of the November 1988 report by his private 
physician.  He also submitted copies which were cumulative 
and redundant of information dated in October 1967.  The 
veteran submitted the report of private audiometric testing 
in August 2002.  This is cumulative and redundant because it 
has long been established that the veteran has a hearing 
loss.  Showing the presence of a hearing loss is not new.  

In April 2003, the RO received a statement signed by 5 
friends and relatives of the veteran.  The statement was to 
the effect that the veteran entered service in August 1962.  
When he came home on leave in 1963, his family noticed that 
he was hard of hearing.  They also noticed that his ears 
leaked fluid.  After coming home in 1964, they noticed that 
he was even harder of hearing.  None of the witnesses had 
noticed hearing problems prior to his active service.  The 
service medical records, which were previously considered, 
showed otitis or fluid draining from the ears.  The rest of 
the statement simply repeats the veteran's previous claims.  
These lay statements, presenting recollections of lay 
witnesses to events over 40 years ago do not carry sufficient 
probative weight to raise a reasonable possibility of 
substantiating the claim.  

The Board has reviewed everything submitted since the last 
denials.  The RO has notified the veteran that to reopen his 
claim he needs to submit competent medical evidence of a 
hearing loss in service.  No such evidence has been received.  
The information submitted by the veteran since the last 
denials is redundant and cumulative and does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, the claim cannot be reopened.  The previous 
denials are final.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a hearing loss 
disability is not reopened.  The appeal is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for tinnitus is not 
reopened.  The appeal is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


